DETAILED ACTION
Applicant's election with traverse of Group II to claims 10-17 with the species of the composition in table 1 of example 1 the reply filed on 04/28/2021 is acknowledged.  Examiner notes that the species for calcium salt has been extended to all recited in claim 11 with the mixture of claim 10. The traversal is on the ground(s) that the PTO did not establish an undue search burden. This is not found persuasive because the inventions can be independent and distinct because: Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process product as claimed can be used in a materially different process. For example, instead of applying to the skin the composition of claim 1 to increase cellular availability of calcium in living cells as claimed, the product can be applied to treat hair and prevent color fading of the hair. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  
Here, the inventions acquire a separate status in the art in view of their different classifications as set forth in the restriction requirement mailed 03/04/2021, and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and the inventions would require different search queries (i.e. the invention of group II would not require searching application to the skin epidermis.  
Claims 1-9 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/28/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-17 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements 
Information Disclosure Statements (IDS) filed on 03/02/2020 and 10/20/2020 have been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Objection to the Abstract
The abstract of the disclosure is objected to because the abstract contains legal phraseology (e.g. said).  Correction is required.  See MPEP § 608.01(b). Applicants are reminded that the abstract should not contain: (
A) Superfluous language
(B) Legal phraseology such as "said" and "means."
(C) Statements of alleged merit or speculative application. 
(D) Prohibited items as defined in PCT Rule 9. 

Drawings
The drawings are objected to because there is only one figure and the drawing refers to it as Fig. 1. However, 37 CFR 1.84(u)(1) indicates when there is only one drawing, it must not be numbered and the abbreviation FIG must not appear.  Therefore, the figure must be referred to as The Figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Specification
The disclosure is objected to because of the following informalities: page 30 at lines 15 and 26; and  page 41 and line 21 of the specification refer to Figure 1 but should state The Figure as there is only one figure. 
 Appropriate correction is required.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims are directed to a cosmetic or dermatological composition having a mixture of serine, arginine, histidine, 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale


Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition is a mixture of naturally occurring ingredients. 
no.  There is not a practical application of the law of nature. 
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use of a natural product (i.e., for use in cosmetic formulations) does not amount to significantly more than the judicial exception. Serine, arginine, histidine, pyrrolidinone-5-carboxylic acid and organic calcium salt or its hydrate are all naturally occurring products. The genus of compounds of claim 17 also encompasses naturally occurring ingredients. 
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. It is suggested that Applicants can amend to include a synthetic product that is not naturally occurring to overcome this 101 in the mixture. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein the calcium salt or its hydrate is selected from”.  There is insufficient antecedent basis for this limitation in the claim because claim 10 recites “at least one organic calcium salt or its hydrate”. Therefore it is unclear if “the calcium salt or its hydrate” of claim 11 refers back to the one or more than one organic calcium salts or its hydrates of claim 10 in view of the “at least one” claim language. It is suggested that Applicants amend claim 11 to recite “The mixture according to claim 10, where the at least one calcium salt or its hydrate is selected from the group consisting of. 
Claim 13 recites the limitation “the calcium salt or hydrate is contained in 25-35% by weight. There is insufficient antecedent basis for this limitation in the claim because claim 10 recites “at least one organic calcium salt or its hydrate”. Therefore it is unclear if “the calcium salt or its hydrate” of claim 13 refers back to the one or more than one organic calcium salts or its hydrates of claim 10 in view of the “at least one” claim language. It is suggested that Applicants amend claim 13 to recite “the at least one organic calcium salt or hydrate”. 
Claim 16 recites a cosmetic or dermatological composition comprising a mixture according to claim 10 and claim 17 notes that the composition further comprises various ingredients. Claim 10 requires that a mixture consists of arginine, serine, histidine, pyrrolidione-5-carboxylic acid and at leat one organic calcium salt or its hydrate. It is 
Claim 17 recites “cosmetic assistant compounds”. The metes and bounds as to what compounds can constitute a “cosmetic assistant” are considered indefinite. According to the instant specification some preferred assistants include colorants, and preservatives. It is unclear how these “assistants” differentiate from the claimed colored pigments and antioxidants. Given there is no clear indication as to what class of compounds constitute an “assistant” and which do not, the metes and bounds as to what chemicals meet an “assistant” as claimed is considered indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Monks et al. (United States Patent Publication 2005/0249691-IDS filed 2005/0249691).
Monks et al. teaches a cosmetic composition comprising arginine, histidine, serine, threonine, calcium chloride (calcium salt), and pyrrolidinone-5-carboxylic acid (known as PCA pyroglutamic acid), and ascorbyl palmitate (antioxidant), and various assistant compounds including threonine, see example 2 at paragraph [0074]. 

Claim(s) 16-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oshimura et al. (United States Patent Publication 2008/0260672-IDS filed 03/02/2020).
Oshimura et al. teach cosmetic compositions which comprise components A-F, see abstract and Table 2. The composition can contain a mixture which has arginine, histidine, and serine, and pyrrolidone 5-carboxylic acid (PCA) as component A, see example 1 of table 2 and paragraph [0019]. And [0022] and [0044] and [0048]. The composition can contain antioxidants e.g. methylparaben, and assistant compounds such as threonine, see Table 2.

Conclusion
Currently, no claims are allowed and all claims are rejected.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619